DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 8/22/19.   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 1, 5 – 7, 9, 10, 11 and 17 are objected to because of the following informalities:  	The following lack antecedent basis: In claim 1, lines 12 and 14, “the measured operating parameters”. In claim 5, line 2, “the measured operating parameters”. In claim 7, line 2, “the measured operating parameters”. In claim 9, lines 1 and 2, “the measured operating parameters”. In claim 10, lines 1 and 2, “the measured operating parameters”.  	Regarding claims 1 and 11 respectively, “detecting operating parameters of the actuator via the detection units” and “detection units configured to detect the operating parameters of the actuator” appear to be redundant.  	Regarding claim 17, there is a period missing at the end of the sentence. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1, 3 – 11 and 13 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabor (2013/0276516). 
 	Regarding claim 1, Tabor discloses a method and apparatus comprising an actuator 15, at least two detection units 20, 25 that detect different operating parameters of the actuator, outputting data relating to measured operating parameters to an evaluation unit 30 and combining the measured operating parameters to a state information, which indicates whether or not a technical state of the actuator is in a predetermined standard state (See Pg. 2, Paras. 0027 and 0031 – 0033 and Pg. 3, Para. 0036).
 	Regarding claim 6, the predetermined setpoint values are measured operating parameters which are stored in the evaluation unit during operation of the actuator (See Pg. 2, Para. 0033 and Pg. 3, Para. 0034). 	Regarding claim 7, the evaluation unit is designed to output an indication if the measured operating parameters deviate from the predetermined setpoint values (See Pg. 2, Para. 0033 and Pg. 3, Para. 0034).
 	Regarding claim 8, the evaluation unit is designed to receive measured operating parameters from a plurality of actuators (See Pg. 5, Para. 0059). 	Regarding claim 9, the measured operating parameters are transmitted to the evaluation unit using a wireless connection (See Pg. 2, Para. 0033).  	Regarding claim 10, the measured operating parameter comprises a temperature at a predetermined location of the actuator (See Pg. 2, Para. 0033 and Pg. 4, Para. 
 	Regarding claim 16, the predetermined setpoint values are measured operating parameters which are stored in the evaluation unit during operation of the actuator (See Pg. 2, Para. 0033 and Pg. 3, Para. 0034). 	Regarding claim 17, the evaluation unit is designed to output an indication if 
 	Regarding claim 18, the evaluation unit is designed to receive measured operating parameters from a plurality of actuators (See Pg. 5, Para. 0059). 	Regarding claim 19, the measured operating parameters are transmitted to the evaluation unit using a wireless connection (See Pg. 2, Para. 0033).  	Regarding claim 20, the measured operating parameter comprises a temperature at a predetermined location of the actuator (See Pg. 2, Para. 0033 and Pg. 4, Para. 0045).                                        Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Tabor in view of Adler et al. (2017/0001615, hereinafter Adler).
 	Regarding claim 2, Tabor discloses a method and apparatus comprising an actuator 15, at least two detection units 20, 25 that detect different operating parameters of the actuator, outputting data relating to measured operating parameters to an evaluation unit 30 and combining the measured operating parameters to a state information, which indicates whether or not a technical state of the actuator is in a predetermined standard state, and wherein the at least two detection units 20, 25 are temperature sensors (See Pg. 2, Paras. 0027 and 0031 – 0033, Pg. 3, Para. 0036 and Pg. 4, Para. 0045).  	Tabor fails to disclose that the actuator is a spindle drive which comprises a spindle and a spindle nut threadedly engaged with the spindle.
 	However, Adler discloses a method and apparatus comprising an actuator 124 that is a spindle drive having a spindle 138 and a spindle nut 136 threadedly engaged with the spindle (See Pg. 3, Paras. 0046 – 0047).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tabor according to the teachings of Adler for the purpose of, advantageously providing an improved sensor system since this type of system ensures sufficient accuracy of a signal that is generated by the sensor system (See Adler, Pg. 1, Para. 0010).
 	Regarding claim 12, Tabor discloses a device that comprises an actuator 15, at least two detection units 20, 25 configured to detect operating parameters of the actuator, and an evaluation unit 30 configured to receive data relating to measured operating parameters of the actuator and to combine the measured operating parameters to a state information, the state information indicates whether or not a technical state of the actuator is in a predetermined standard state, and wherein the two detection units comprise a hall sensor and a temperature sensor (See Pg. 2, Paras. 0027 and 0031 – 0033, Pg. 3, Para. 0036 and Pg. 4, Paras. 0045 and 0047).	Tabor fails to disclose that the actuator is a spindle drive which comprises a spindle and a spindle nut threadedly engaged with the spindle.
 	However, Adler discloses a method and apparatus comprising an actuator 124 that is a spindle drive having a spindle 138 and a spindle nut 136 threadedly engaged with the spindle (See Pg. 3, Paras. 0046 – 0047). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tabor according to the teachings of Adler for the purpose of, advantageously providing an improved sensor system since this type of system ensures sufficient accuracy of a signal that is generated by the sensor system (See Adler, Pg. 1, Para. 0010).	                                                 Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Bochen et al. (20090178554) disclose a piston cylinder unit.
 	Bochen et al. (20090007626) disclose an adjusting element.
 	Ehre et al. (20110005387) disclose a piston cylinder unit. 
 	Fischer (WO9319317) discloses a process and device for testing the operability of a valve of fitting driven a motor element.
 	Rang et al. (KR20170035224) disclose a backlash stiffness measuring apparatus in an actuator.           Zeng (CN103498837) discloses a piston travel detecting device, a hydraulic system control device and method and engineering machinery.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.             Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.